IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0707
                                Filed July 9, 2015


IN THE INTEREST OF J.S.,
Minor Child,

K.C., Father,
       Appellant,

E.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Rose Anne

Mefford, District Associate Judge.



      A father and mother appeal separately from the order terminating their

parental rights. AFFIRMED ON BOTH APPEALS.



      Michael S. Fisher of Fisher Law Office, Oskaloosa, for appellant father.

      Diane Crookham-Johnson of Crookham-Johnson Law Office, P.L.L.C.,

Oskaloosa, for appellant mother.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Ed Bull, County Attorney, and Amber N. Rivera, Assistant

County Attorney, for appellee State.

      Eric Palmer, Oskaloosa, for minor child.



      Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                         2


DANILSON, C.J.

       The mother and father appeal separately the juvenile court’s termination of

their parental rights to their son, J.S. The mother maintains the Iowa Department

of Human Services (DHS) failed to make reasonable efforts to reunify J.S. with

the mother. The father maintains termination of his parental rights was not in the

child’s best interests.   Neither parent disputes that the statutory grounds for

termination have been met. Because we find DHS made reasonable efforts to

reunify J.S. with the mother, termination is in J.S.’s best interests, and no

permissive factor precludes termination, we affirm the juvenile court’s termination

of parental rights.

       Our review of termination decisions is de novo. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).       We give weight to the juvenile court’s findings, especially

assessing witness credibility, although we are not bound by them. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010). An order terminating parental rights will be

upheld if there is clear and convincing evidence of grounds for termination under

section 232.116 (2015). Id. Evidence is “clear and convincing” when there are

no serious or substantial doubts as to the correctness of the conclusions of law

drawn from the evidence. Id.

       Iowa Code chapter 232 termination of parental rights follows a three-step

analysis. P.L., 778 N.W.2d at 39.      The court must first determine whether a

ground for termination under section 232.116(1) has been established. Id. If a

ground for termination has been established, the court must apply the best-

interest framework set out in section 232.116(2) to decide if the grounds for

termination should result in termination of parental rights.    Id.   Finally, if the

statutory best-interest framework supports termination of parental rights, the
                                         3


court must consider if any of the statutory exceptions set out in section

232.116(3) weigh against the termination of parental rights. Id.

      The juvenile court terminated the mother’s parental rights to J.S. pursuant

to Iowa Code sections 232.116(1)(b),(e),(h), and (l) (2013) and the father’s

parental rights to J.S. pursuant to sections 232.116(1)(b),(e),(h), (l), and (j).

Neither parent disputes that the statutory grounds for termination have been met.

Thus, any claim of error related to the statutory grounds has been waived. See

Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa 1996) (“[O]ur review is confined to

those propositions relied upon by the appellant for reversal on appeal.”).

      The mother maintains DHS failed to make reasonable efforts to reunify

J.S. with the mother. Specifically, the mother maintains reasonable efforts were

denied when DHS refused to allow J.S. to be placed with her in a family

treatment program that would address her mental health needs and her

substance abuse issues.

      According to the mother’s testimony, she has struggled with drug addiction

for approximately sixteen years. In April 2013, DHS became involved with the

family for a second time.      The mother tested positive for marijuana and

methamphetamine, and J.S. was removed from her care. During the pendency

of the case, the mother obtained at least four separate substance abuse

evaluations, each of which recommended drug rehabilitation treatment.        The

mother entered four different treatment programs. She successfully completed

one of the programs during the summer of 2014, but the mother admitted she

used methamphetamine again afterward. The State filed a petition to terminate

parental rights on September 4, 2014—approximately seventeen months after

J.S. was removed from his mother’s care.           The mother entered Jackson
                                         4


Recovery—the program that required J.S. to join her—on September 12, 2014.

On approximately October 1, 2014, the mother contacted DHS to ask if J.S.

could be placed with her at the program, and DHS refused. At the time, the

mother was only receiving one supervised two-hour visit per week and had used

methamphetamine less than one month before.              We do not believe this

constitutes a failure of reasonable efforts to reunify J.S. with his mother. See In

re C.H., 652 N.W.3d 144, 147 (Iowa 2002) (“[W]hat constitutes reasonable

services varies based upon the requirements of each individual case.”).

       The father maintains it was not in J.S.’s best interests to terminate his

parental rights. The father was incarcerated on April 23, 2013, shortly after J.S.

was removed from the mother’s care.          There is no record of communication

between the father and J.S. since he became incarcerated.              The father’s

tentative discharge date is September 28, 2024. Termination will enable J.S. to

achieve permanency. See In re A.M., 843 N.W.2d 100, 113 (Iowa 2014) (citing

In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially)

(noting the “defining elements in a child’s best interest” are the child’s safety and

the “need for a permanent home”)).

       J.S. should not have to wait endlessly for parents to get their lives

together. D.W., 791 N.W.2d at 707. Termination of both parents’ parental rights

is in the child’s best interests.   Finding no factor in section 232.116(3) that

precludes it, we affirm the termination of the both the mother’s and father’s

parental rights.

       AFFIRMED ON BOTH APPEALS.